IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


RENEE' A. RICE,                                   : No. 325 WAL 2019
                                                  :
                      Respondent                  :
                                                  : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court
               v.                                 :
                                                  :
                                                  :
DIOCESE OF ALTOONA-JOHNSTOWN,                     :
BISHOP JOSEPH ADAMEC (RETIRED),                   :
MONSIGNOR MICHAEL E. SERVINSKY,                   :
EXECUTOR OF THE ESTATE OF BISHOP                  :
JAMES HOGAN, DECEASED, AND                        :
REVEREND CHARLES F. BODZIAK,                      :
                                                  :
                      Petitioners                 :


                                          ORDER



PER CURIAM

      AND NOW, this 2nd day of March, 2020, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner are:


   (1) Did the Superior Court commit reversible error by misinterpreting the fact-specific
       holding of Nicolaou v. Martin,195 A.3d 880 (Pa. 2018) — a latent disease/medical
       malpractice case that did not purport to overrule Meehan v. Archdiocese of Phila.,
       870 A.2d, 912 (Pa. Super. 2005), Baselice v. Franciscan Friars Assumption BVM
       Province, Inc., 879 A.2d 270 (Pa. Super. 2005), or any other precedent — thereby
       abrogating the statute of limitations and the discovery rule in civil actions?

   (2) Did the Superior Court commit reversible error by establishing for the first time a
       rule whereby a fiduciary once in a confidential relationship owes a never-ending
       duty to speak after the end of the relationship, thereby eliminating a plaintiff’s duty
       to exercise due diligence and conduct a reasonable investigation in support of
       his/her causes of action?
  (3) Did the Superior Court commit reversible error by overruling precedent and holding
      that a plaintiff may bring a secondary cause of action for civil conspiracy where the
      primary cause of the harm is time barred?


  The application for leave to file an amicus brief in support of the petitioner nunc pro

tunc is GRANTED.




                                  [325 WAL 2019] - 2